Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondents to accept certain motions for filing, and for poor person relief.
Ordered that the branch of the petition which is for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived; and it is further,
Adjudged that the petition is otherwise denied and the proceeding is otherwise dismissed, as academic, without costs or disbursements.
*782This proceeding has been rendered academic as the motions in question have been accepted for filing by the Rockland County Clerk, and have been assigned to a justice for determination. Florio, J.P., Krausman, Skelos and Covello, JJ., concur.